               Case 2:19-cv-04237-MRW Document 70 Filed 12/18/19 Page 1 of 10 Page ID #:1367


           1      DIAMOND McCARTHY LLP
                  Ryan M. L~ine (SBN 238216)
           2      ryan. la12£ne diamondmccarthy .com
                  JoshuaB. err (SBN 301775Y
           3     j os hua.herr(ci),diamondmccarf~. com
                  333 South l-ioge Street, Suite 1800
           4     Los Angeles, California 9007 1
                 Telephone: (424) 278-2335
           5     Facsimile: (424) 278-2339
           6     Attorneys for Plaintiffs, NANO FOUNDATION, LTD. and
                 COLIN LeMAHIEU
           7
           8                             UNITED STATES DISTRICT COURT
           9                           CENTRAL DISTRICT OF CALIFORNIA
          10
    __,
    ~
    __,   11     NANO FOUNDATION, LTD., a New                Case No. 2:19-cv-04237-MRW
>-
:l:              York non-profit corporation; and
          12                                                 PLAINTIFF COLIN LEMAHIEU'S
~                COLIN LeMAHIEU, an individual,              MOTION FOR LEAVE TO AMEND
<                                                            HIS COMPLAINT PURSUANT TO
c..,.)
          13
 I;_.)
:::;                           Plaintiffs,                   RULE 15(A)(2)
Q    14
z                       vs.                                  Date:        January 22, 2020
0
:::; 15                                                      Time:        9:30 a.m.
:::;;            DAVID C. SILVER, an individual,             Location:    Courtroom 5 50
Q         16
          17                   Defendant.                    Action Filed:      May 15, 2019
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

                 Case No. 2:19-CV-04237-MRW    PLAINTIFF COLIN LEMAHIEU'S MOTION TO FOR LEAVE TO AMEND
           Case 2:19-cv-04237-MRW Document 70 Filed 12/18/19 Page 2 of 10 Page ID #:1368


           1                                   NOTICE OF MOTION
           2          TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
           3          PLEASE TAKE NOTICE THAT on January 22, 2020, at 9:30 a.m., before the
           4   Honorable Michael R. Wilner in Courtroom 550 of this Court located at Roybal
           5   Federal Building and United States Courthouse, 255 E. Temple St., Los Angeles,
           6   California, 90012, Plaintiff Colin LeMahieu will move to amend his complaint in this
           7   action.
           8          This motion is made pursuant to Rule 15(a) of the Federal Rules of Civil
           9   Procedure, which provides that leave to amend should be "freely given when justice
          10   requires" and Ethridge v. Harbor House Rest., 861F.2d1389, 1392 (9th Cir. 1988)
    __,        which holds that "Federal Rule of Civil Procedure 15(a) is the appropriate mechanism
    ""-
    __,   11
>-
::c:
          12   [w]here a plaintiff desires to eliminate an issue, or one or more but less than all of
~
<              several claims, but without dismissing as to any of the defendants" (internal
'-...)
 ~
          13
::2!
0         14   quotations omitted).
z:
0
::2! 15               LeMahieu's proposed First Amended Complaint (the "FAC") streamlines his
;::=:;
0         16   action to seek relief on only one ( 1) of the four (4) alleged defamatory statements,
          17   Defamatory Statement #4:
          18                 "Uhhhhh Nano, the CEO and the head guy at Nano who
                             holds 90o/o of the Nano at like $15 it was worth $1.4 billion,
          19                 I think it's down to like $4, so I think it's only worth like
                             $400,000,000 now. Uhhh, he got divorced from his wife last
          20                 year. He decided that he was ready. He deserved better
                             because he was now rich. She took all the money. And then,
          21                 the financial affidavit, she, they 2 argued about how much the
                             Nano was worth and what the Nano was. But I will tell you
          22                 this: he said it had value and he said that he believed it was
                             going up and he believed it was a security cause [sic] he put
          23                 1t on bis security side of the affidavit. "
          24          While LeMahieu has full faith that he could succeed on his claims as they relate
          25   to Defamatory Statements #1-3, he expressly makes this motion and seeks to amend
          26   his complaint out of an abundance of caution to avoid the possible years long stay of
          27   this action that Silver presently requests. (Dkt. 67.) Concomitantly, Plaintiff Nano
          28
                                                           -1 -
               Case No. 2:19-CV-04237-MRW     PLAINTIFF COLIN LEMAHIEU'S MOTION TO FOR LEA VE TO AMEND
              Case 2:19-cv-04237-MRW Document 70 Filed 12/18/19 Page 3 of 10 Page ID #:1369


              1 Foundation, Inc. ("Nano Foundation") moves under Rule 41 to dismiss its claims to
              2   stop the bleeding on increasingly expensive litigation.
              3          This motion is based on this Notice of Motion and Motion, the attached
              4   memorandum of points and authorities in support thereof, the attached proposed First
              5   Amended Complaint, and all files and pleadings in this action.
              6
              7   DATED: December 18, 2019               RYAN M. LAPINE, ESQ.
                                                         ROSENFELD, MEYER & SUSMAN LLP
              8
              9                                          By:          Isl Ryan M Lapine
                                                                      Ryan M. La2ine
             10                                          Attorneys for Plaintiff, COLIN LEMAHIEU
    ......
    -'
    -'       11
>-
:::c:
~ 12
<
'-..J 13
  l;.J
::::;
0
;z:
             14
0
::::; 15
~
0            16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                               -2-
                  Case No. 2:19-CV-04237-MRW    PLAINTIFF COLIN LEMAHIEU'S MOTION TO FOR LEAVE TO AMEND
                   Case 2:19-cv-04237-MRW Document 70 Filed 12/18/19 Page 4 of 10 Page ID #:1370


               1                     MEMORANDUM OF POINTS AND AUTHORITIES
               2     I.     INTRODUCTION AND STATEMENT OF PERTINENT FACTS
               3            Colin LeMahieu filed this action to rehabilitate his good name after David
               4     Silver told a series of inflammatory, fantastic lies about him and his company,
               5     Plaintiff Nano Foundation, Ltd. ("Nano Foundation") in a keynote speech at an
               6     industry conference to an audience ofLeMahieu's peers, colleagues, and
               7     contemporaries. Silver has responded with a series of frivolous motions and
               8     machinations that have succeeded in running up LeMahieu's costs considerably.
               9            To wit, Silver filed a frivolous Motion to Dismiss. He argued that a settlement
              10     agreement to which Silver was not a party released the claims against him herein. To
     ......
     _,
   _,
 >-   11             make that argument, Silver relied on release language in that settlement agreement
 ::c
 ~ 12                that applied solely to parties that were not natural persons. Silver represented no such
 <
 I".;...)
   u          13     party. The Court denied his frivolous motion.
 ~
 Q
 z: 14                      He concomitantly filed a Rule 11 motion, based on the same release language
 0
 ~            15     that applies to parties that were not natural persons. The Court denied his frivolous
 ~
 Q            16     motion.
--$---
              17            He concomitantly filed an anti-SLAPP motion, arguing that his keynote speech
              18     at a conference fell within the penumbra of California Code of Civil Procedure §
              19     425.16, arguing they were protected because they related to ongoing litigation. Such
              20     out of court statements are not protected under Section 425.16 as they cannot bear a
              21     "reasonable relation to the action and [have been] made to achieve the objects of the
              22     litigation". Rosenthal v. !rel! & Mane/la, 135 Cal.App.3d 121, 126 (1982). The
              23     statute extends only to out of court statements directly related to the prosecution or
              24     defense of the claims themselves, like affidavits of service of process or notices of
              25     intent to commence legal proceedings. See, Rusheen v. Cohen, 3 7 Cal.4th 1048
              26     (2006); Rubin v. Green, 4 Cal.4th 1187 (1993). Further, as the California Supreme
              27     Court confirmed again this year, merely referring to or bearing relation to a subject of
              28     broad public interest does not afford a party protection under Section 425 .16.

                     Case No. 2:19-CV-04237-MRW    PLAINTIFF COLIN LEMAHIEU'S MOTION TO FOR LEA VE TO AMEND.
               Case 2:19-cv-04237-MRW Document 70 Filed 12/18/19 Page 5 of 10 Page ID #:1371


           1 FilmOn.com Inc. v. Double Verify, Inc., 7 Cal.5th 133, 150 (2019). Rather, "the
           2     statement must in some manner itself contribute to the public debate" on a matter of
           3     broad public concern. Id. Silver did not even attempt to argue in his motion that he
           4     met this heightened threshold for protection, nor could he under FilmOn.com Inc.
           5     The Court did not grant Silver's anti-SLAPP motion.
           6            Not yet finished, Silver doubled down on his infirm release argument, filing a
           7     cross-complaint asserting claims based on the very same release language that applied
           8     to parties who were not natural persons. He ultimately dismissed that frivolous filing,
           9     but not before LeMahieu had to expend considerable resources drafting a motion to
          10     dismiss.
    _,
    ""-
    _,
>-
          11            The beat goes on, as Silver has now filed a motion to stay this case for years,
::c:
t::
<
          12     until all appeals have been exhausted in a pending Federal action in its nascent stages
~
:::; 13          in San Francisco. Such broad, open-ended stay requests are strongly disfavored in the
 u

0
:z: 14           Ninth Circuit. Yong v. INS, 208 F.3d 1116, 1119 (9th Cir. 2000); see also Itel Corp.
0
:::; 15          v. MIS Victoria U (Ex Pishtaz Iran), 710 F.2d 199, 202-03 (5th Cir. 1983) ("We
::$
0
          16     respect the trial court's inherent power 'to control the disposition of the causes on its
          17     docket with economy of time and effort for itself, for counsel and for litigants' and we
          18     give deference to the district court's judgment that the stay will avoid hardship and
          19     inequity, but we 'cannot abdicate our [role] ... to prevent the ossification of rights
          20     which attends inordinate delay"'). As detailed more fully in LeMahieu's opposition
          21     to that motion to stay, a stay on the facts of Silver's application would not be
          22     warranted even ifthe Ninth Circuit did not disfavor such broad, inordinate delay.
          23            Be that as it may, Silver's never-ending paper chum and willingness to engage
          24     in endless frivolous filings to see what might stick has had a chilling effect, likely
          25     intended, on LeMahieu. He seeks a timely day in court to at trial rehabilitate his good
          26     name. He does not wish to spend a small fortune to pursue broader claims with merit
          27     that position Silver to engage in a war of law and motion attrition.
          28            To that end, Silver has now admitted that he has no defense to LeMahieu's
                                                              2
                 Case No. 2:19-CV-04237-MRW     PLAINTIFF COLIN LEMAHIEU'S MOTION TO FOR LEAVE TO AMEND.
                Case 2:19-cv-04237-MRW Document 70 Filed 12/18/19 Page 6 of 10 Page ID #:1372


            1     claims as to Defamatory Statement #4. (Dkt. 67-2 3:5-6, 12-13.) Accordingly,
            2     LeMahieu seeks to narrow his claims not because his allegations related to
            3     Defamatory Statements # 1-3 are in any way infirm, but to avoid the considerable cost
            4     of further and likely endless frivolous law and motion practice from Silver. Further,
            5     while LeMahieu does not believe that Silver's Motion to Stay should be granted, the
            6     risk of it being granted, regardless how remote, compels him to narrow his claims so
            7     that he can ensure a timely day in Court to rehabilitate his name and hold Silver
            8     accountable for his actions.
            9     II.    LEGAL STANDARD
           10            Federal Rule of Civil Procedure Rule 15(a) provides that leave to amend should
    _,
    ""'-
    _,
>- 11             be "freely given when justice requires." See Fed. R. Civ. P. 15(a). If a party opposes
::::c:
~ 12              the motion, that party bears the burden of demonstrating why the amendment should
<
~
 u
::;;
           13     not be granted. It is the policy of the courts and law to freely allow amendment of
0
z: 14             pleadings and the addition of new causes of action so that all disputes may be put at
0
::;; 15           issue and decided on their merits, and a court's discretion will usually be exercised
=5
0
     16           extremely liberally to permit amendment of the pleadings. See DCD Programs, Ltd.
~~
           17     V Leighton, 833 F.2d 183, 186 (9th Cir. 1987). After amending once or after an
           18     answer has been filed, amendment requires leave of the court or the written consent of
           19     the opposing party. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607
           20     (9th Cir. 1992). While leave to amend falls within the discretion of the District Court,
           21     refusal to grant leave without justification is an abuse of discretion. Farnan v. Davis,
           22     371U.S.178, 182 (1962).
           23            "Federal Rule of Civil Procedure 15(a) is the appropriate mechanism [w]here a
           24     plaintiff desires to eliminate an issue, or one or more but less than all of several
           25     claims, but without dismissing as to any of the defendants." Ethridge v. Harbor
           26     House Rest., 861 F.2d 1389, 1392 (9th Cir. 1988) (internal quotations omitted).
           27            In determining whether to grant leave to amend, courts consider the following
           28     factors: (1) bad faith of the moving party, (2) delay in the proceedings, (3) prejudice
                                                               3
                  Case No. 2:19-CV-04237-MRW     PLAINTIFF COLIN LEMAHIEU'S MOTION TO FOR LEA VE TO AMEND.
                 Case 2:19-cv-04237-MRW Document 70 Filed 12/18/19 Page 7 of 10 Page ID #:1373



             1 to the nonmoving party, and (4) futility of the amendment. See Owens v. Kaiser
             2     Foundation Health Plan. Inc., 244 F.3d 708, 712 (9th Cir. 2001); see also Ditto v.
             3     McCurdy, 510 F .3d 1070, 1079 (9th Cir. 2007).
             4     III.   ARGUMENT
             5            With this motion, LeMahieu seeks to simplify and streamline this proceeding.
             6     Each of the four factors identified above weighs in favor of amendment here.
             7     LeMahieu' s proposed amendments are not sought in bad faith, will not delay these
             8     proceedings, will not prejudice Silver, and are not futile.
             9            A.     LeMahieu Does Not Seek Amendment In Bad Faith
            10            LeMahieu is not motivated by bad faith or a dilatory motive in seeking to
    _,
    ""-
    _,
     11
;;;......          amend the complaint. Instead, as detailed supra, LeMahieu has now faced down four
::c:
~ 12               (4) frivolous motions by Silver to derail this litigation and a frivolous cross-complaint
<
~
 '-J 13            that Silver withdrew only after LeMahieu had to draft a motion to dismiss. Silver has
~
0           14     admitted that he has no defense to LeMahieu's claims as to Defamatory Statement #4.
z
0
~           15            Notwithstanding Silver's false statements as to LeMahieu's purported wealth,
;:$
0
  16               LeMahieu simply does not have the resources to fight an endless war of law and
~
 17                motion attrition with Silver. Silver's prior counsel disclosed that Silver was using his
            18     own law firm to work on this matter while slapping his counsel's name on pleadings.
            19     While it may no longer be the case with new counsel, LeMahieu does not have a law
            20     firm at his beck and disposal and actually has to pay out of pocket and handsomely to
            21     respond to Silver's endless filings. He seeks amendment to cut this litigation tactic
            22     off at the pass, to ensure timely and efficient adjudication of this matter and the
            23     opportunity to have his day in Court without having to go broke in the process.
            24            Further, while LeMahieu does not believe that Silver's stay motion has merit,
            25     an inordinate, never-ending stay for years, which Silver requests, would cause
            26     LeMahieu considerable hardship. He would not get his timely day in Court to clear
            27     his name and would have to continue to live indefinitely in an event that has caused
            28
                                                               4
                   Case No. 2:19-CV-04237-MRW    PLAINTIFF COLIN LEMAHIEU'S MOTION TO FOR LEA VE TO AMEND.
               Case 2:19-cv-04237-MRW Document 70 Filed 12/18/19 Page 8 of 10 Page ID #:1374


           1 him grave emotional distress. Out of an abundance of caution, LeMahieu also moves
           2     to amend to streamline his complaint so that Silver's motion to stay is rendered moot.
           3            Indeed, while flooding the Court with frivolous filings, Silver has made
           4     absurdly low-ball settlement offers. He evidently believes that ifhe stays this action
           5     indefinitely or runs up LeMahieu's costs enough, he can escape the consequences of
           6     his misconduct for pennies and an "I'm sorry". See, Harlow v. Midland Credit
           7     Mgmt., Inc., No. CV 07-5045ABCSHX, 2007 WL 3165669, at *1 (C.D. Cal. Sept. 5,
           8     2007) ("Defendant then low-balled Plaintiff with a settlement offer far below the
           9     small claims judgment, in the apparent hope that Plaintiff, a pro se litigant, would go
          10     away. Plaintiff did not.") An indefinite stay, with a matter that causes him grave
    _,
    c..
    _,
>-
          11     emotional distress, may result in that very species of injustice. Certainly, it would
::c
t::
<
          12     cause LeMahieu considerable hardship to not have a timely opportunity to clear his
I;...)
 u        13     name and to address and move past the emotional distress this incident has caused
2
0
z: 14            him. He seeks to amend to avoid that outcome, regardless of how remote a stay may
0
2  15            be.
~
0
          16            B.     Amendment Will Not Cause Delay
          17            LeMahieu seeks to simplify this action by removing claims and factual
          18     allegations, not adding new ones. The F AC does not contain any new allegations,
          19     factual or legal, which would give rise to additional discovery or motion practice.
          20     There is no reason amendment will cause delay.
          21            C.     Amendment Will Not Prejudice Silver
          22            Granting leave to amend has no likelihood of prejudicing Silver because it will
          23     substantially reduce the factual allegations against him and narrow the claims at bar.
          24     Silver will not be prejudiced and can only benefit from amendment.
          25            D.     Amendment Is Not Futile
          26            Amendment may be denied as futile only if the proposed amended complaint
          27     would be subject to dismissal under the Rule 12(b)(6) standard for failure to state a
          28     claim upon which relief can be granted. Novak v. United States, 795 F.3d 1012, 1020
                                                             5
                 Case No. 2:19-CV-04237-MRW    PLAINTIFF COLIN LEMAHIEU'S MOTION TO FOR LEA VE TO AMEND.
             Case 2:19-cv-04237-MRW Document 70 Filed 12/18/19 Page 9 of 10 Page ID #:1375


             1   (9th Cir. 2015). Specifically, to survive a motion to dismiss, claims must have "facial
             2   plausibility," meaning they contain "factual content that allows the court to draw the
             3   reasonable inference that the defendant is liable for the misconduct alleged." See
             4   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The court, in reviewing a Rule 12(b)(6)
             5   challenge to a claim, presumes that all well-pleaded allegations are true, resolves all
             6   reasonable doubts and inferences in the plaintiffs favor, and views the pleading in the
             7   light most favorable to the plaintiff. See Fitzgerald v. Barnstable Sch. Comm., 555
             8   U.S. 246, 249 (2009).
             9          LeMahieu's original complaint was well-pled. His proposed First Amended
            10   Complaint simply removes three defamatory statements from being at issue and
    .....
    __,
    __,
   11            predicates his claims on one defamatory statement, whereas before they were
>-
::
~ 12             premised on four. Judge Wilson already held that these claims survived a 12(b)(6)
<
~
c;,.J       13   challenge. Accordingly, amendment is not futile and should be granted.
~
Q                IV.    CONCLUSION
z: 14
0
~           15          For the foregoing reasons, Plaintiff Colin LeMahieu respectfully requests that
~
Q
            16   the Court grant the Motion and permit him to file the First Amended Complaint
            17   attached hereto.
            18
            19
            20   DATED: December 18, 2019               RYAN M. LAPINE, ESQ.
                                                        ROSENFELD, MEYER & SUSMAN LLP
            21
                                                         By:         Isl Ryan M Lapine
            22                                                       Ryan M. La2ine
                                                        Attorneys for Plaintiff, COLIN LEMAHIEU
            23
            24
            25
            26
            27
            28
                                                             6
                 Case No. 2:19-CV-04237-MRW    PLAINTIFF COLIN LEMAHIEU'S MOTION TO FOR LEA VE TO AMEND.
               Case 2:19-cv-04237-MRW Document 70 Filed 12/18/19 Page 10 of 10 Page ID #:1376


               1                                 CERTIFICATE OF SERVICE
               2              I certify that a copy of the above and forgoing was served on December 18,
               3   2019 by means of the Court's ECF service to BRIDGET B. HIRSCH, ESQ.,
               4   ANDERSON CALIFORNIA KILL L.L.P., 355 South Grand Avenue, Los Angeles,
               5   CA 90071; STEPHEN D. PALLEY, ESQ., ANDERSON KILL L.L.P., 1717
               6   Pennsylvania Ave., NW, Suite 200, Washington, DC 20006; Email:
               7   bhirsch@andersonkill.com; spalley@andersonkill.com.
               8
               9                                             By:          Isl Ryan M Lapine
              10
    .....
    .......
  ....... 11
>-
::c:
~ 12
<
~
 t...>        13
~
0             14
z
0
~             15
~
0
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
                   944284vl
              27
              28
                                                                  7
                   Case No. 2:19-CV-04237-MRW       PLAINTIFF COLIN LEMAHIEU'S MOTION TO FOR LEAVE TO AMEND.
